Citation Nr: 1730522	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis.

2.  Entitlement to service connection for AL amyloidosis, to include as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to AL amyloidosis.

4.  Entitlement to service connection for a heart disability, claimed as secondary to AL amyloidosis.

5.  Entitlement to service connection for a disability manifested by syncope, claimed as secondary to AL amyloidosis.

6.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma, and to include as secondary to AL amyloidosis.

7.  Entitlement to a disability rating in excess of 50 percent for a mood disorder not otherwise specified.  

8.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2013 rating decision, in pertinent part, the RO denied service connection for lumbar spine degenerative disc disease, COPD, AL amyloidosis, erectile dysfunction, heart failure, syncope, and asthma, as well as an increased rating for a mood disorder not otherwise specified and a TDIU.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by live video conference.  In an April 2017 statement, the Veteran's former representative indicated that the Veteran wished to cancel the hearing due to the Veteran's physical limitations.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability initially manifested many years after separation from service and is not shown to be etiologically related to service.

2.  The Veteran was not exposed to herbicides during his active duty service.

3.  The Veteran's AL amyloidosis initially manifested many years after separation from service and is not shown to be etiologically related to service.  

4.  Because the Veteran is not service connected for AL amyloidosis, service connection for erectile dysfunction as secondary to AL amyloidosis cannot be established.

5.  Because the Veteran is not service connected for AL amyloidosis, service connection for a heart disability as secondary to AL amyloidosis cannot be established.

6.  Because the Veteran is not service connected for AL amyloidosis, service connection for a disability manifested by syncope as secondary to AL amyloidosis cannot be established. 

7.  Prior to August 27, 2015, the Veteran's mood disorder not otherwise specified was manifested as occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.  

8.  On and after August 27, 2015, the Veteran's mood disorder not otherwise specified was manifested occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  
 
2.  AL amyloidosis was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

3.  The criteria for service connection for erectile dysfunction as secondary to AL amyloidosis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  

4.  The criteria for service connection for a heart disability as secondary to AL amyloidosis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  

5.  The criteria for service connection for a disability manifested by syncope as secondary to AL amyloidosis have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  

6.  Prior to August 27, 2015, the criteria for a disability rating in excess of 50 percent for a mood disorder not otherwise specified were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2016).

7.  With resolution of reasonable doubt in the Veteran's favor, on and after August 27, 2015, the criteria for a disability rating of 70 percent, but no higher, for a mood disorder not otherwise specified have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9435.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's arthritis did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Low Back Disability

The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  He contends that this disability is due to his active duty service.  

The Veteran's service treatment records note a lumbosacral strain resulting from an auto accident in November 1967.  At that time, the Veteran also reported a back strain in 1961, five years prior to active duty service, while lifting weights.  During the Veteran's August 1966 enlistment examination, he had denied any history of recurrent back pain and the examiner found his spine to be normal.  The Veteran's service treatment records also note a report of low back pain in February 1968 after lifting a heavy object and that, after three therapy sessions, the Veteran did not return and treatment was discontinued.  During a March 1968 treatment appointment, the Veteran reported that the 1967 accident had included direct trauma to the back and head and reported continuing headaches but did not mention back pain.  Physical examination found no back tenderness or loss of function.   During the Veteran's November 1968 separation examination, he denied any history of recurrent back pain and the examiner found his spine to be normal.  

A limited bone survey by a private treatment provider in July 2012 noted diffuse changes of thoracic and lumbar spondylosis.  

The Veteran was afforded a VA examination in July 2013.  The Veteran reported that his low back disability had its onset in 1967.  Specifically, he reported that, while working on the flight line in 1967, someone made a plane move while he was working on something and he sustained a tailbone fracture.  He reported that, as a result, he was hospitalized for 30 days.  He also reported the November 1967 motor vehicle accident but reported it as involving a head injury and residual headaches, not a back injury.  The Veteran also reported that, in the intervening years, he went to a chiropractor at one point but stopped to avoid missing work.  An x-ray of the lumbar spine showed degenerative joint disease and minimal spondylosis, similar to the Veteran's condition in December 2010.  An x-ray of the sacrum and coccyx showed no evidence of fracture.  The examiner opined that the Veteran's current lumbosacral spine condition was less likely than not to be caused by or a continuation of lumbosacral spine conditions diagnosed or treated while on active duty.  The examiner's rationale was that the Veteran's service treatment records contained no mention of a broken tailbone or 30-day hospitalization but did note a lumbar puncture related to investigation of post-concussive headaches.  The examiner also noted that there was no mention of low back symptoms during the Veteran's separation examination, that there were no documents supporting chronicity proximate to discharge, and that the Veteran reported completing a 40-year career as an aeronautics mechanic after separation from active duty.  The examiner found no indication of disability, dysfunction, or complaints of a lumbosacral condition continuously since service.  

The Board notes the Veteran's report during his active duty service that he strained his low back five years prior to enlistment, but the records do not show, and the Veteran does not contend, that, at the time of enlistment, he had any low back disability.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his low back disability.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current low back disability or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current low back disability is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The Board does not find it credible that a fracture and 30-day hospitalization would go unmentioned in the Veteran's service treatment records, particularly when current x-rays show no evidence of a past fracture.  For this reason, the Board finds it less likely than not that the Veteran sustained a tailbone fracture during his active duty service.  

No treatment provider or examiner has found an etiological relationship between the Veteran's low back disorder and his active duty service and the July 2013 VA examiner's rationale against a finding of service connection is thorough and convincing.  

Furthermore, the Board has also considered whether service connection for a low back disability is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  arthritis during service or within one year after separation from service.  As noted above, the Veteran's reports of continuous symptoms are not credible, given the contemporaneous medical evidence of record.   Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's low back disability is etiologically related to his active duty service or had its onset within one year thereafter, entitlement to service connection for a low back disability is denied.

AL Amyloidosis

The Veteran has a current diagnosis of AL amyloidosis.  He contends that this disability is due to exposure to herbicides during his active duty service.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases includes AL amyloidosis.  38 C.F.R. § 3.309(e).  

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The record does not indicate, and the Veteran does not contend, that he ever served in the Republic of Vietnam.  Instead, he contends that he served at U-Tapao Royal Thai Air Force Base from March 1968 to April 1968.  He also provided a 1992 list of U. S. military bases alleged to be contaminated by various substances.  In order to give the Veteran the benefit of the doubt, the Board will interpret this list as a contention that the Veteran was exposed to herbicides while serving in the United States.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of direct herbicide exposure on a facts-found basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. See M21-1 IV.ii.1.H.7.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  Id.

The Veteran's service personnel records, however, do not list any service outside of the United States.  According to those records, the Veteran served at Amarillo Air Force Base in Texas from September 1966 to November 1966, at Chanute Air Force Base in Illinois from November 1966 to April 1967, and at Griffiss Air Force Base in New York from April 1967 until separation from active duty service.  The Veteran's March 1969 Report of Transfer or Discharge (DD Form 214) notes no foreign or sea service.  The Veteran's service treatment records note a neuropsychiatric evaluation at Griffiss Air Force Base in March 1968, during the period when the Veteran contends he was serving in Thailand.  The Veteran's service personnel records contain a traffic ticket from Griffiss Air Force Base in April 1968, also during the period when the Veteran contends he was serving in Thailand.

As stated above, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the service treatment and personnel records to the contrary, the Board does not find the Veteran's contention that he served in Thailand from March to April 1968, or at any other point during his active duty service, credible.  

The Veteran has submitted materials to suggest that the unit with which he served at Griffiss Air Force Base was part of a wing that deployed to the Pacific during the Vietnam War.  Even if this is so, it does not establish that the Veteran himself served in the Pacific.  The above records indicate that he did not and there is nothing in those records to indicate that they are incomplete or contain omissions.

The only Air Force Base at which the Veteran served that appears on his 1992 list is Chanute Air Force Base, which is simply listed as an "Other Air Force base," with no specific allegation of contamination.  None of the bases at which the Veteran served are listed as associated with herbicide testing and storage outside Vietnam as reported to VA by the Department of Defense.   

For all of the above reasons, the Board finds that it is less likely than not that the Veteran was exposed to herbicides during his active duty service.  

In addition, the record does not reflect, and the Veteran does not contend, that AL amyloidosis had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint or diagnosis of AL amyloidosis.  Private treatment records note that the Veteran was diagnosed with AL amyloidosis in June 2012, more than 40 years after his separation from active duty service.  

The only basis the Veteran has raised for service connection for AL amyloidosis is exposure to herbicides and the Board has found that the Veteran was not exposed to herbicides.  The Veteran has not contended that any other injury or illness in service could have caused his AL amyloidosis and the Board has found no evidence of onset in service or within several decades thereafter to establish direct service connection.  Because the preponderance of the evidence is thus against finding that the Veteran's AL amyloidosis is etiologically related to his active duty service, entitlement to service connection for AL amyloidosis is denied.

Erectile Dysfunction, Heart, and Syncope

The Veteran contends that he has erectile dysfunction, a heart disability, and a disability manifested by syncope as a result of his AL amyloidosis.  As stated above, the Board has denied service connection for AL amyloidosis.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the second element of a secondary service connection claim is not met, as the Veteran's AL amyloidosis is not service-connected.  

No theory of service connection other than secondary has been reasonably raised by the record or asserted by the Veteran.  The evidence of record does not show that erectile dysfunction, heart disability, or disability manifested by syncope is related to service or any incident of service, and the Veteran has submitted no evidence or argument to support that theory of entitlement.  Therefore, the Board will limit its discussion to the secondary theory of entitlement.  Robinson v. Peake, 21 Vet. App. 545 (2008).

Because granting service connection on the basis that a claimed disability is secondary to a disability that is not itself service-connected is, by definition, impossible, service connection is not warranted for erectile dysfunction, a heart disability, or a disability manifested by syncope as secondary to AL amyloidosis.

Increased Rating - Mood Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his mood disorder not otherwise specified warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9435, for an unspecified depressive disorder, with a 30 percent rating from March 26, 1969 to November 16, 1978 and a 50 percent rating on and after November 16, 1978.  VA received the Veteran's claim for an increased rating on September 5, 2012.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran was afforded a VA examination in July 2013.  The Veteran reported a history of recurrent depressive symptoms including depressed mood, sleep problems, feelings of decreased worth, problems concentrating, and a remote history of suicidal ideation.  He also reported a history of manic symptoms including periods of decreased need for sleep, excessive talking, and distractibility.  The examiner was unable to clearly determine if the Veteran had ever experienced flight of ideas or racing thoughts and he denied the other criteria needed for a diagnosis of a manic or hypomanic episode.  The Veteran reported that he had stopped working in 2005 due to physical issues and the examiner noted that the Veteran had never claimed his mental health issues had impacted his ability to maintain employment.  During the interview, the examiner found the Veteran to be highly distractible and, by his own admission, prone to excessive irritability, which the examiner opined would more likely than not to create problems in a competitive work environment and make it difficult for him to maintain substantive employment.  The Veteran reported that he had been married despite considerable conflict for 26 years and that he got along fairly well with his two children from this marriage but had another child from a different relationship he had never seen.   The Veteran reported having friends but having to limit his activities due to his AL amyloidosis.  The Veteran denied receiving any mental health treatment.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, circumstantial, circumlocutory, or stereotyped speech, and disturbances of motivation and mood.  The Veteran denied constant worry but reported feeling continually on edge and irritable.  The Veteran reported one incident of suicidal ideation following a breakup more than 20 years in the past.  He also reported some history of hallucination in the remote past, but denied any current hallucinations.  The examiner noted that the Veteran was alert and oriented to person, time, place, and situation, that he was neatly dressed, that his grooming and hygiene were good, that he was quite talkative and tended to ramble, that his affect was broad, and that his mood was anxious and mildly dysphoric.  He denied any current hallucinations and the examiner noted no overt evidence of active psychosis.  He denied any thoughts, plan, or intent of harming himself or others.  

The examiner found that the Veteran's history and current presentation were consistent with a diagnosis of a mood disorder not otherwise specified rather than generalized anxiety disorder.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 54.  The examiner found that the mood disorder not otherwise specified was more likely than not an exacerbation of the originally diagnosed anxiety disorder.  Based primarily on this examination, in its September 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disorder from an anxiety disorder to a mood disorder not otherwise specified.  

The Veteran was afforded an additional VA examination in December 2014.  The Veteran reported sleep disturbances but ascribed these to a need to get up due to physical issues.  He also reported irritability and that he coped with this by going off by himself.  He also reported feeling down and hopeless as well as having anhedonia, lethargy, and low energy.  He did not specify how often these feelings occurred but reported that he was infrequently tearful.  He denied worry other than financial and health concerns.  He reported that his mood improved when he was busy.  He reported some memory difficulty in decreased ability to remember numbers and a tendency to enter a room and forget the reason for doing so.  The Veteran reported continuing to live with his wife and two adult children.  He reported that he continued to have conflict in his relationship with his wife, that his relationship with his children was "okay," and that he had not seen his adult daughter from a prior relationship since she was two weeks old.  He also reported continued contact with his two sisters, but that they were the ones to call him.  The Veteran reported that he liked to keep busy with projects but was limited financially in his ability to do so.  The Veteran denied receiving any mental health treatment.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, circumstantial, circumlocutory, or stereotyped speech, and disturbances of motivation and mood.  The examiner noted that the Veteran was neatly and casually dressed, he was fully oriented, his speech was clear and coherent, his mood was depressed, his affective expression was flat, he was briefly tearful in discussing his health issues, his thought process was logical but circumlocutory at times, his gross concentration and memory were adequate, his insight was fair, and his judgment was intact.  The examiner saw no evidence of perceptual disturbance, thought disorder, or hallucinations.  The Veteran denied any suicidal or homicidal ideation.  

The examiner found that the Veteran's current presentation consisted predominantly of depressive symptoms and was consistent with a diagnosis of an unspecified depressive disorder, which the examiner found to be a continuation of the previous diagnosis of a mood disorder not otherwise specified.  The Board notes, as stated above, that the Veteran is already rated under the Diagnostic Code for an unspecified depressive disorder.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded an additional VA examination on August 27, 2015.  The Veteran reported that he continued to be irritable, anxious, and self-isolative, keeping to himself.  The Veteran rated himself as moderately anxious and depressed at least half of the time.  The Veteran reported intermittent suicidal ideation without intent.  He denied cognitive issues and the examiner saw no evidence of psychosis.     The Veteran reported that he did not socialize due to a combination of physical and mental issues, including decreased motivation and anxiety.  The Veteran reported recently beginning to seek mental health treatment.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran was alert and oriented, anxious and irritable.  

The examiner diagnosed the Veteran with an unspecified depressive disorder.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran appeared to have more significant psychosocial issues than previously and characterized the Veteran's impairment as moderate to severe.  Specifically, he opined that the Veteran's levels of anxiety and depression appeared to have increased since the December 2014 VA examination.  The examiner opined that the Veteran's current symptoms would be expected to cause moderate to severe impairment of occupational ability and productivity at most full-time jobs.  

Based on the evidence described above, the Board finds that the Veteran's psychiatric symptoms and overall disability picture do not warrant an evaluation in excess of 50 percent for a mood disorder not otherwise specified during the period on appeal, prior to August 27, 2015.  Over the course of this period, the Veteran and VA examiners have reported no symptoms that match or are similar to the rating criteria for a 70 or 100 percent rating.  The Board finds that the Veteran's symptoms prior to August 27, 2015 most nearly approximate those that warrant a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.

The Board further finds that the GAF score assigned to the Veteran in the July 2013 VA examination does not provide a basis for assigning a rating in excess of 50 percent.  The Veteran received a GAF scores of 54, which is reflective of moderate symptoms and moderate impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 50 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 70 percent rating.

Based on the evidence described above, the Board also finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent for a mood disorder not otherwise specified on and after August 27, 2015.  During the examination on that date, the Veteran and the VA examiner reported: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that Veteran's symptoms on and after August 27, 2015 most nearly approximate those that warrant a 70 percent rating.  Id.

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms on and after August 27, 2015.  There has not been any evidence that the Veteran has had any of the symptoms listed in the criteria for a 100 percent rating during this period.  

Even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; see, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Although the Veteran reported suicidal ideation, he did not have intent or plan and had not made attempts in the past.  Self-harm is contemplated by the 100 percent criteria.  See Bankhead v. Shulkin, No. 15-2404 LEXIS 435 (U.S. Vet. App. Mar. 27, 2017).  The Veteran's suicidal ideation does not show that he is a danger to himself in any manner, and the 100 percent rating criteria contemplate symptoms such as "persistent" danger of hurting oneself or others.  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and social impairment.  Although it is unclear to what extent the Veteran's unemployment is due to physical versus mental health issues, the Veteran has been able to maintain some personal relationships, specifically with his wife, two of his children, and his sisters.  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which 50 and 70 percent disability ratings have been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the lay statements during VA examinations are consistent with those noted by examiners in the VA examination reports and comport with the existing 50 percent rating prior to August 27, 2015 and the 70 percent rating that has now been assigned on and after August 27, 2015.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the appellant's impairment due to a mood disorder not otherwise specified has been most consistent with a 50 percent disability rating for the periods on appeal prior to August 27, 2015 and a 70 percent rating on and after August 27, 2015.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for AL amyloidosis is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a disability manifested by syncope is denied.  

Entitlement to a schedular rating in excess of 50 percent prior to August 27, 2015 is denied.

Entitlement to a schedular rating of 70 percent, but no more, for a mood disorder not otherwise specified is granted on and after August 27, 2015, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

During the Veteran's August 1966 entrance examination, the examiner found the Veteran's lungs to be normal and did not note any respiratory disorder.  The presumption of soundness attaches.  At the time of the examination, the Veteran also denied any history of asthma.  However, during his November 1968 separation examination, the Veteran reported a childhood history of asthma and treatment records during the period on appeal also note a diagnosis of asthma.  The record thus indicates that the Veteran might have had a respiratory disability prior to his active duty service and no VA examiner has provided an opinion as to whether clear and unmistakable evidence demonstrates that a respiratory disability existed before entry and was not aggravated by such service.  For these reasons, a remand is warranted to obtain a medical opinion.

Because the remaining issue on appeal could affect the Veteran's entitlement to a TDIU, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the remaining service connection claim has been resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any respiratory disability, including asthma and COPD.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to the following:

a. whether a respiratory disability clearly and unmistakably existed prior to service entrance and, if so, 

b. whether any such disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

c. If the examiner does not find that a respiratory disability clearly and unmistakably existed prior to service entrance, the examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current respiratory disability, including asthma and COPD, had its origin in service or is related to the Veteran's active service.  

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The examiner should also take into account the Veteran's mention of childhood asthma during his November 1968 separation examination and during a July 2012 private pulmonology consultation.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


